                            United States District Court
                             Middle District of Florida
                                 Tampa Division

MICHAEL M. HOWARD,

             Plaintiff,

v.                                                          NO. 8:18-cv-2004-T-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                                       Order

      Earlier in the case, the Court reversed the Commissioner of Social Security’s
denial of Michael Howard’s applications for disability insurance benefits and
supplemental security income and, under sentence four of 42 U.S.C. § 405(g),
remanded for further proceedings. Docs. 21, 22. He now requests, under the Equal
Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, $3612.31 in attorney’s fees. Doc. 23.
He states that the Commissioner opposes the request, Doc. 23 at 2, 5, but the
Commissioner filed no response in opposition, and the time to do so has passed.

      In ruling on an EAJA request, a court must decide if the requesting party is
eligible and the requested attorney’s fees are reasonable. Comm’r, I.N.S. v. Jean, 496
U.S. 154, 160–61 (1990). A party is eligible if (1) he prevailed in a case against the
United States, (2) he timely requested them, (3) his net worth did not exceed $2
million when he filed the case, (4) the United States’ position was not substantially
justified, and (5) no special circumstance would make the award unjust. Id. at 158;
28 U.S.C. § 2412(d)(1) & (2).

      A social-security plaintiff prevails if the court orders a sentence-four remand.
Shalala v. Schaefer, 509 U.S. 292, 300–02 (1993). An EAJA request is timely if made
within 30 days of the final judgment, which, if no appeal is taken, is 90 days from the
judgment’s entry. See 28 U.S.C. § 2412(d)(1)(B) & (d)(2)(G) (“final judgment” is
judgment that is final and not appealable); Fed. R. App. P. 4(a)(1)(B) (notice of appeal
must be filed within 60 days of judgment in case in which United States is party). An
EAJA request must allege the Commissioner’s position was not substantially
justified, Jean, 496 U.S. at 160, and, if alleged, the Commissioner must show it was,
United States v. Jones, 125 F.3d 1418, 1425 (11th Cir. 1997). A court may deny an
EAJA request based on equitable considerations. Scarborough v. Principi, 541 U.S.
401, 422−23 (2004).

      The first four conditions are satisfied here, and, as to the fifth, no equitable
consideration is apparent or presented that would make an EAJA award unjust.
Howard prevailed because the Court ordered a sentence-four remand. Docs. 21, 22.
His December 13, 2019, request, Doc. 23, is timely because he made it within thirty
days of when the Court’s September 27, 2019, judgment, Doc. 22, became final. He
represents that his net worth did not exceed $2 million when he filed the case, Doc.
23 at 2, and the Court accepts the representation. His motion includes an allegation
that the Commissioner’s position was not substantially justified, Doc. 23 at 1, and the
Commissioner has not tried to satisfy his burden of showing otherwise. The
Commissioner does not contend this case presents a special circumstance, and none
is apparent. Thus, Howard is eligible to receive an EAJA award, and the only
remaining issue is whether the requested amount is reasonable.

      The EAJA provides an attorney’s fee “shall be based upon prevailing market
rates for the kind and quality of the services furnished, except ... shall not be awarded
in excess of $125 per hour unless the court determines that an increase in the cost of
living [since 1996, the date of the last amendment to the amount,] or a special factor,
such as the limited availability of qualified attorneys for the proceedings involved,
justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). An EAJA award is to the party,
not his attorney. Astrue v. Ratliff, 560 U.S. 586, 592–93 (2010).




                                           2
      “The EAJA ... establishes a two-step analysis for determining the appropriate
hourly rate to be applied in calculating attorney’s fees under the Act.” Meyer v.
Sullivan, 958 F.2d 1029, 1033 (11th Cir. 1992). “The first step ... is to determine the
market rate for similar services provided by lawyers of reasonably comparable skills,
experience, and reputation.” Id. (internal quotation marks omitted). “The second step,
which is needed only if the market rate is greater than [$125] per hour, is to
determine whether the court should adjust the hourly fee upward from [$125] to take
into account an increase in the cost of living [since 1996], or a special factor.” Id. at
1033–34. “By allowing district courts to adjust upwardly the [$125] hourly fee cap to
account for inflation, Congress undoubtedly expected that the courts would use the
cost-of-living escalator to insulate EAJA fee awards from inflation[.]” Id. at 1034.

      The party requesting fees must demonstrate reasonableness. Norman v.
Housing Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). That
burden includes “supplying the court with specific and detailed evidence.” Id. at 1303.
A court is “‘itself an expert’” on reasonable rates, may consider its own “‘knowledge
and experience’” about reasonable rates, and may “‘form an independent judgment
either with or without the aid of witnesses as to value.’” Id. at 1303 (quoting Campbell
v. Green, 112 F.2d 143, 144 (5th Cir.1940)). If there is lack of support, a court may
make the award on its own experience if it provides sufficient information to allow
meaningful review. Id. at 1303–04.

      Besides demonstrating the reasonableness of rates, a party requesting fees
must show the reasonableness of the number of hours expended. Watford v. Heckler,
765 F.2d 1562, 1568 (11th Cir. 1985).

      Howard is represented by Martin J. Cohen, Esquire. According to an affidavit
by Cohen, he devotes 90 percent of his practice to social-security cases, his customary
hourly rate for non-contingent cases is $125, and the prevailing non-contingent
hourly rate in Tampa Bay where his firm is located and where he filed the case is



                                           3
between $100 and $350. Doc. 23 at 5–6. Records of The Florida Bar indicate Cohen
has been a member since 2002. See “Find a Lawyer” on www.floridabar.org.

        Howard submits an “Itemization of Services Rendered” from Cohen’s firm. Doc.
23-1. Cohen spent 18.5 hours on the case between July 2018 and September 2019.
Doc. 23-1. The itemization shows the tasks Cohen performed and the time he took to
perform them. Tasks included preparing the complaint, corresponding with Howard,
reviewing the administrative record, and preparing the brief. Doc. 23-1. The
administrative record is more than 900 pages. Docs. 14–14-16.

        Howard’s $3612.31 request is based on the total time (18.5 hours) multiplied
by $195.26. Doc. 23 at 2–3. The $195.26 rate is based on the $125 EAJA cap and a
cost-of-living increase indexed from March 1996 to the 2017 average using the
Consumer Price Index. Doc. 23 at 2–3.

        On the first step (determining the market rate for similar services provided by
lawyers of reasonably comparable skills, experience, and reputation), based on the
information provided and the Court’s own knowledge and expertise, the Court finds
the market rate in Tampa for services provided by lawyers of comparable skills,
experience, and reputation exceeds $125 an hour.

        On the second step (determining whether to adjust the rate upward from $125),
the Court finds the increase in the cost of living justifies an upward adjustment from
$125 based on the increase in the cost of living from March 1996 to when Cohen
performed his work. The $195.26 rate that Howard proposes for Cohen’s work is
appropriate (and slightly lower than the $202.32 rate Cohen could have sought for
work in 2018 and the $202.08 rate he could have sought for work in 2019). See U.S.
Dept.    of   Labor,    Bureau    of   Labor    Stats.,   CPI   Inflation   Calculator
https://www.bls.gov/data/inflation_calculator.htm (last visited December 30, 2019).




                                           4
      On the reasonableness of the hours, none of the work appears clerical or
secretarial, and none appears excludable as unnecessary. See Doc. 23-1. The number
of hours is reasonable.

      Using the number of hours (18.5) and requested rate ($195.26), attorney’s fees
of $3612.31 are reasonable.

      Because Howard is eligible and the attorney’s fees are reasonable, the Court
grants the motion for EAJA fees, Doc. 23; awards him $3612.31 in attorney’s fees;
and directs the Clerk of Court to enter judgment for Michael Howard and against the
Commissioner in the amount of $3612.31 in attorney’s fees. The Court leaves to the
Commissioner’s discretion whether to accept Howard’s assignment of EAJA fees to
Cohen after determining if Howard owes a federal debt. See Doc. 23 at 3, 6; Doc. 23-
2.

      Ordered in Jacksonville, Florida, on January 2, 2020.




c:    Counsel of Record




                                         5
